ORDER

PER CURIAM.
Donald E. Bennish (“driver”) appeals the trial court’s judgment affirming the ten year revocation of his driving privileges under section 302.060(9) RSMo 1994 following driver’s third alcohol-related driving offense. Driver contends that the Director of Revenue (“director”) failed to make a prima facie case and that his 1965 conviction is too remote in time to be relevant.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).